The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 31, 2020

                               2020COA177

No. 19CA0890, Owens v. Williams — Criminal Law — Parole —
Inmate and Parole Time Computation — One Continuous
Sentence — Parole Eligibility

     A division of the court of appeals holds that when a defendant

is convicted of offenses to which different parole eligibility date

calculation statutes apply, the Department of Corrections may, in

appropriate circumstances, in treating the sentences as one

continuous sentence (as it must, see § 17-22.5-101, C.R.S. 2020;

Exec. Dir. of Colo. Dep’t of Corr. v. Fetzer, 2017 CO 77), apply just

one such statute to the one continuous sentence, even if that

means the defendant’s parole eligibility date would be later than if

the sentences for each offense were treated separately for purposes

of calculating the parole eligibility date.
COLORADO COURT OF APPEALS                                          2020COA177


Court of Appeals No. 19CA0890
Fremont County District Court No. 19CV31
Honorable Michael W. Meyrick, Magistrate


Nathanael E. Owens,

Plaintiff-Appellant,

v.

Dean Williams, Mary Carlson, and Scott Dauffenbach,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                  Division V
                         Opinion by JUDGE J. JONES
                              Pawar, J., concurs
                         Berger, J., specially concurs

                        Announced December 31, 2020


Nathanael E. Owens, Pro Se

Philip J. Weiser, Attorney General, Nicole S. Gellar, First Assistant Attorney
General, Denver, Colorado, for Defendants-Appellees
¶1    Plaintiff, Nathanael E. Owens, is an inmate serving a lengthy

 sentence in the custody of the Colorado Department of Corrections

 (DOC) arising from convictions for three offenses. He sued

 employees of the DOC1 under C.R.C.P. 106(a)(2) seeking a writ of

 mandamus, claiming that the DOC has improperly calculated his

 parole eligibility date. The DOC moved to dismiss, and the district

 court granted its motion.

¶2    Ultimately, this case turns on whether the DOC can rely on

 section 17-22.5-403(2.5), C.R.S. 2020, to calculate Owens’ parole

 eligibility date as the date he will have served seventy-five percent of

 his entire composite sentence. Owens contends that because he

 wasn’t convicted of a crime of violence, that provision doesn’t apply.

 The provision that does apply, he says, is section 17-22.5-403(1),

 which sets forth the general rule that an inmate is eligible for parole

 after serving fifty percent of his sentence.




 1 The defendants named in Owens’ complaint include Dean
 Williams, Mary Carlson, and Scott Dauffenbach. Although Owens
 sued the individuals in their official capacities, nothing in the
 record indicated the nature of their official titles or positions.

                                    1
¶3    We conclude that the DOC doesn’t have a clear duty to

 calculate Owens’ parole eligibility date in the way Owens requests.

 We agree with Owens that his consecutive sentences for his offenses

 must be treated as one continuous sentence for the purpose of

 calculating his parole eligibility date. But because he was convicted

 of two class 3 felony counts of aggravated robbery, the DOC could

 apply the seventy-five percent multiplier of section 17-22.5-

 403(2.5)(b)(I) when determining the parole eligibility date for the one

 continuous sentence, notwithstanding the fact that Owens is also

 serving a sentence for an offense that doesn’t fall within section 17-

 22.5-403(2.5). We therefore affirm.

                           I.    Background

¶4    In 2017, Owens pleaded guilty to two class 3 felony counts of

 aggravated robbery and one class 5 felony count of vehicular

 eluding. The district court sentenced him to ten years in DOC

 custody on each of the aggravated robbery convictions and four

 years on the vehicular eluding conviction, all to run consecutively.

¶5    The DOC initially calculated Owens’ parole eligibility date

 using a “hybrid” method that it had employed for many years: it

 applied the seventy-five percent multiplier of section 17-22.5-


                                    2
 403(2.5) to the convictions for aggravated robbery and applied the

 fifty percent multiplier of section 17-22.5-403(1) to the conviction

 for vehicular eluding. This resulted in a parole eligibility date of

 seventeen years from the date Owens began serving his sentence,

 less earned time credit.2

¶6    Owens filed this case under C.R.C.P. 106(a)(2) seeking a writ of

 mandamus requiring the DOC to calculate his parole eligibility date

 by treating his sentences as one continuous sentence and applying

 the fifty percent multiplier of section 17-22.5-403(1). He asserted

 that such a calculation is required because he wasn’t and hadn’t

 previously been convicted of any crime of violence.

¶7    The DOC moved to dismiss. It pointed out that it had

 recalculated Owens’ parole eligibility date by treating the three

 sentences as one continuous sentence as required by section 17-

 22.5-101, C.R.S. 2020 (“For the purposes of this article, when any

 inmate has been committed under several convictions with separate

 sentences, the [DOC] shall construe all sentences as one




 2The calculation can be expressed in mathematical terms as (.75 ×
 10 (years) × 2 (number of convictions/sentences)) + (.50 × 4 (years)).

                                    3
  continuous sentence.”). See Exec. Dir. of Colo. Dep’t of Corr. v.

  Fetzer, 2017 CO 77 (holding that this provision applies to all

  calculations of parole eligibility dates). The DOC then applied the

  seventy-five percent multiplier to the composite twenty-four-year

  sentence, which resulted in a parole eligibility date about three

  months later than the originally calculated date. The DOC argued

  that its new calculation rendered Owens’ claim moot and, in the

  alternative, that Owens had failed to show a clear right to the relief

  he requested (applying the fifty percent multiplier) because the

  seventy-five percent multiplier of section 17-22.5-403(2.5)(a)(I)

  applies to Owens’ two class 3 felony aggravated robbery convictions.

¶8     Relying on section 17-22.5-403(2.5)(b)(II), Owens responded

  that section 17-22.5-403(2.5) can’t apply unless the offender has

  been previously convicted of a crime of violence.

¶9     The district court granted the DOC’s motion on the DOC’s

  alternative ground that Owens doesn’t have a clear right to have his

  parole eligibility date calculated using the fifty percent multiplier.

                             II.   Discussion

¶ 10   The parties’ arguments on appeal track their arguments in the

  district court. Like the district court, we conclude that Owens is


                                      4
  mistaken that he has a clear right to application of the fifty percent

  multiplier of section 17-22.5-403(1).3

                        A.    Standard of Review

¶ 11   Because the DOC attached an affidavit to its motion to

  dismiss, we will treat the motion as one for summary judgment.

  See C.R.C.P. 12(b) (if matters outside the pleadings are submitted

  with a motion to dismiss for failure to state a claim, and considered

  by the court, “the motion shall be treated as one for summary

  judgment”); Churchey v. Adolph Coors Co., 759 P.2d 1336, 1339

  (Colo. 1988); Garcia v. Centura Health Corp., 2020 COA 38, ¶ 50.

  We review a district court’s summary judgment de novo. Burton v.

  Colo. Access, 2018 CO 11, ¶ 19. Summary judgment is proper

  when the record shows that there is no genuine issue of material

  fact and the moving party is entitled to judgment as a matter of law.

  C.R.C.P. 56(c).




  3We reject the DOC’s assertion that because it recalculated Owens’
  parole eligibility date by treating the three sentences as one
  continuous sentence, his claim is moot. That was just one aspect
  of the recalculation. Owens’ challenge to the use of the seventy-five
  percent multiplier rather than the fifty percent multiplier presents
  an issue that could affect his parole eligibility date.

                                     5
¶ 12   This case also turns largely on questions of statutory

  interpretation. We also review such questions de novo. Colo. Oil &

  Gas Comm’n v. Martinez, 2019 CO 3, ¶ 19; Nowak v. Suthers, 2014

  CO 14, ¶ 17 (construing sections 17-22.5-101 and 17-22.5-403(1)).

  When we interpret a statute, we look to the entire statutory scheme

  to give consistent, harmonious, and sensible effect to all its parts,

  and we apply words and phrases consistent with their plain and

  ordinary meanings. Martinez, ¶ 19; Denver Post Corp. v. Ritter, 255

  P.3d 1083, 188-89 (Colo. 2011). If the statutory language is clear,

  we apply it as written, without resorting to other principles of

  statutory interpretation. Martinez, ¶ 19; Denver Post Corp., 255

  P.3d at 1088.

                              B.    Analysis

¶ 13   We begin by recognizing the limiting principles applicable to

  suits for mandamus relief. Under C.R.C.P. 106(a)(2), a person may

  petition a court for an order

             to compel a . . . governmental body . . . to
             perform an act which the law specially enjoins
             as a duty resulting from an office, trust, or
             station, or to compel the admission of a party
             to the use and enjoyment of a right or office to
             which his is entitled, and from which he is



                                     6
             unlawfully precluded by such . . .
             governmental body . . . .

¶ 14   Mandamus is an extraordinary remedy that may be used to

  compel performance by a public official of a plain legal duty

  imposed on the official by virtue of the official’s office. Bd. of Cnty.

  Comm’rs v. Cnty. Road Users Ass’n, 11 P.3d 432, 437 (Colo. 2000).

  It is therefore available “to compel the performance of a purely

  ministerial duty involving no discretionary right and not requiring

  the exercise of judgment.” Id.; accord Verrier v. Colo. Dep’t of Corr.,

  77 P.3d 875, 877-78 (Colo. App. 2003) (involving calculation of

  earned time credit).

¶ 15   The burden on the plaintiff is heavy. The plaintiff must show

  that (1) he has a clear right to the relief he seeks; (2) the defendant

  has a clear duty to perform the act requested; and (3) no other

  remedy is available. Cnty. Road Users Ass’n, 11 P.3d at 437.

¶ 16   With these strictures in mind, we turn to the merits.

¶ 17   First off, the issue whether the DOC must treat all three of

  Owens’ sentences as one continuous sentence isn’t disputed. The

  DOC concedes, as it did in the district court, that Fetzer dictates




                                      7
  that it must do so. And the DOC in fact recalculated Owens’ parole

  eligibility date by doing so.

¶ 18   The real issue, then, is whether the DOC has a clear duty to

  apply the fifty percent multiplier of section 17-22.5-403(1) to that

  one continuous sentence. It does not.

¶ 19   In Fetzer, the court held that although the DOC must treat all

  sentences as one continuous sentence, when those sentences are

  for a mix of offenses that implicate different parole eligibility date

  calculation provisions, “the [DOC’s] decision to apply some form of

  governing sentence theory, or some other theory or device

  altogether, in administering the relevant class of composite

  continuous sentences [is] a matter within its expertise and

  discretion.” Fetzer, ¶ 20.

¶ 20   This case involves offenses, and resulting sentences, subject to

  two different calculation provisions.

¶ 21   Section 17-22.5-403(1) says, as now relevant, that a person

  sentenced for class 3 and class 5 felonies “shall be eligible for parole

  after such person has served fifty percent of the sentence

  imposed . . . .” At first glance, this provision would seem to apply —

  as Owens appears to argue — to all three of his sentences. But


                                      8
  subsections (2.5)(a) and (b)(I) say, “[n]otwithstanding subsection (1)

  of this section, any person convicted and sentenced for . . .

  aggravated robbery . . . shall be eligible for parole after such person

  has served seventy-five percent of the sentence imposed” if the

  conviction was for “a class 3 felony offense . . . .”

¶ 22   Owens pleaded guilty to two class 3 felony counts of

  aggravated robbery. So while his sentence for vehicular eluding

  falls within subsection (1)’s fifty percent rule, his two aggravated

  robbery sentences fall within subsections (2.5)(a) and (b)(I)’s

  seventy-five percent rule. Per Fetzer, under these circumstances,

  the DOC had discretion to apply the seventy-five percent rule to the

  one composite, continuous twenty-four-year sentence. In other

  words, it can’t be said that the DOC has a clear duty to apply the

  fifty percent rule to that one composite, continuous sentence.

¶ 23   But wait, Owens says, section 17-22.5-403(2.5)(a) can’t apply

  to his aggravated robbery sentences because there was no finding

  that they were crimes of violence or that he had previously been

  convicted of a crime of violence. For this proposition, he relies on

  subsection (2.5)(b)(II); Outler v. Norton, 934 P.2d 922 (Colo. App.




                                      9
  1997), overruled by Meredith v. Zavaras, 954 P.2d 597 (Colo. 1998);

  and Nowak. But he misreads that provision and the cases.

¶ 24   Section 17-22.5-403(2.5)(a) and (b) says that the seventy-five

  percent rule applies to a conviction and sentence for aggravated

  robbery if (I) the crime “is a class 2 or class 3 felony offense; or (II)

  [the crime] is a class 4 or class 5 felony offense” and the defendant

  “has previously been convicted of a crime of violence as defined in

  section 18-1.3-406, C.R.S.” (Emphasis added.) Thus, a conviction

  for aggravated robbery as a class 3 felony plainly requires

  application of the seventy-five percent rule regardless of whether

  the offense was found to be a crime of violence or the defendant was

  previously convicted of a crime of violence. See Lombard v. Colo.

  Outdoor Educ. Ctr., Inc., 187 P.3d 565, 571 (Colo. 2008) (“Generally,

  we presume the disjunctive use of the word ‘or’ marks distinctive

  categories.”); Pro’s Closet, Inc. v. City of Boulder, 2019 COA 128,

  ¶ 12 (same).

¶ 25   Outler is distinguishable because it addressed section 17-22.5-

  403(2), which applies to crimes committed after June 7, 1990, and

  before July 1, 2004, and expressly limits application of a

  seventy-five percent multiplier to sentences for certain offenses


                                      10
  where the defendant “has previously been convicted of . . . a crime

  of violence as defined in section 18-1.3-406, C.R.S.” See Outler,

  934 P.2d at 925-26. As discussed, section 17-22.5-403(2.5) isn’t so

  limited.

¶ 26   Nowak is also distinguishable, albeit for a different reason. In

  that case, the court held that the fifty percent multiplier of section

  17-22.5-403(1) applies to two sentences — treated as one

  continuous sentence under section 17-22.5-101 — even when the

  second sentence is imposed after the parole eligibility date for the

  first sentence has passed. Nowak, ¶¶ 1, 4, 35. The court wasn’t

  confronted with any issue as to section 17-22.5-403(2.5) or any

  issue as to sentences implicating both the fifty percent multiplier

  and the seventy-five percent multiplier. And nothing in the court’s

  reasoning conflicts, even implicitly, with our conclusion.

¶ 27   Perhaps Owens means to suggest that because his conviction

  for vehicular eluding was for a class 5 felony, and he hadn’t

  previously been convicted of a crime of violence, section 17-22.5-

  403(2.5)(a) can’t be applied to his one continuous sentence. But

  any such suggestion can’t be squared with Fetzer’s holding that

  when the one continuous sentence comprises sentences subject to


                                    11
  different parole eligibility date calculation provisions, the DOC has

  discretion to decide how to calculate the date. Fetzer, ¶ 20. That

  discretion logically includes the option of using the calculation rule

  applicable to the offenses resulting in eighty-three percent of the

  one continuous sentence.4

¶ 28   In sum, Owens hasn’t shown that he has a clear right to the

  relief he seeks or that the DOC has a clear duty to perform the act

  he requests. It follows that he isn’t entitled to a writ of mandamus.

                             III.   Conclusion

¶ 29   The judgment is affirmed.

       JUDGE PAWAR concurs.

       JUDGE BERGER specially concurs.




  4 Indeed, one could argue that doing otherwise would result in a
  windfall to the defendant that couldn’t have been intended by the
  legislature — a windfall created by the mere fact that a defendant
  committed a less serious offense in addition to the more serious
  offenses subject to the seventy-five percent rule.

                                     12
       JUDGE BERGER, specially concurring.

¶ 30   I join the court’s opinion because the court’s reading of the

  supreme court’s opinion in Executive Director of Colorado

  Department of Corrections v. Fetzer, 2017 CO 77, is not

  unreasonable. Obviously, this court is bound by supreme court

  precedent. See In re Estate of Ramstetter, 2016 COA 81, ¶ 40.

¶ 31   I write separately to explain why a wide grant of discretion to

  the Department of Corrections (DOC) in these circumstances is

  both unnecessary and inconsistent with the statutory scheme. I do

  not quarrel with the court’s conclusion that the DOC has wide

  discretion in many matters relating to the administration of

  Colorado’s prisons. That discretion is necessary to run a large

  government department, particularly a corrections department. But

  when the General Assembly has definitively spoken on a subject

  and has displaced discretion, courts have a duty to enforce the law

  as written, not to grant either unlimited or even circumscribed

  discretion to executive branch officials to rewrite statutes. See Bd.

  of Cnty. Comm’rs v. Colo. Pub. Utils. Comm’n, 157 P.3d 1083, 1091

  (Colo. 2007) (“Our primary task in interpreting a statute is to give

  effect to the intent of the General Assembly.”).


                                    13
¶ 32   Exercising its exclusive constitutional authority, the General

  Assembly has prescribed that certain offenders, based on their

  crimes and other statutory criteria, are eligible for parole after

  serving fifty percent of their sentences. § 17-22.5-403(1), C.R.S.

  2020. Other offenders, based on their crimes and other statutory

  criteria, must serve seventy-five percent of their sentences before

  being eligible for parole. § 17-22.5-403(2.5), C.R.S. 2020. When a

  single sentence is at issue, these rules are easy to apply. But when,

  as here, an offender is committed on more than one sentence, the

  question is more complicated.1

¶ 33   Owens was committed on three separate sentences, ordered to

  run consecutively to each other; statutory law requires the DOC to

  treat such sentences as one continuous sentence. § 17-22.5-101,

  C.R.S. 2020. The DOC did so in this case and applied the

  seventy-five percent rule to all of Owens’ sentences because at least



  1I do not address the even more complicated subject of application
  of the fifty percent and seventy-five percent rules to concurrent
  sentences, because the facts of this case do not include concurrent
  sentences. But even if those complexities support the wide
  discretion granted to the DOC by the court’s opinion and Fetzer, I
  don’t perceive any reason not to apply the legislature’s clear rules to
  consecutive sentences.

                                     14
  one of his separate sentences was subject to the seventy-five

  percent rule. But his third sentence was subject to the fifty percent

  rule, not the seventy-five percent rule. In doing so, the DOC

  indisputably extended Owens’ parole eligibility date beyond the date

  that would be mandated by the application of the two different

  percentages of time served statutes to each of his sentences.

¶ 34   The court holds, in reasonable reliance on Fetzer, that the

  continuous sentence rule trumps the separate legislative

  enactments regarding the percentage of the sentence that must be

  served to reach parole eligibility, and that, despite these rather clear

  statutes, the DOC has discretion to apply the seventy-five percent

  rule to the entire, continuous sentence.

¶ 35   But, as I illustrate below, it would not be difficult to apply the

  legislative rules to each of the sentences that comprise the one

  continuous sentence and remain faithful to the one continuous

  sentence rule. Doing so, in my view, respects the legislature’s

  exclusive authority to set the rules for parole eligibility and does

  nothing to prevent the DOC from also complying with the one

  continuous sentence rule.




                                     15
¶ 36   A hypothetical illustrates the mischief created by the grant of

  discretion to the DOC. Take the situation where the offender is

  committed under three consecutive sentences: a twenty-five-year

  sentence for a crime that is subject to the fifty percent parole

  eligibility rule and two separate sentences of five years, one of which

  is subject to the seventy-five percent rule and the other of which is

  subject to the fifty percent rule. As I read Fetzer, the DOC might

  act within its discretion to treat the entire continuous sentence as

  subject to the seventy-five percent rule, resulting in parole eligibility

  after serving 26.25 years.2 But if the percentage of time served

  statutes were applied to each of the sentences, the offender would

  be eligible for parole in 18.75 years.

¶ 37   The court would say, I’m sure, that no one, much less the

  DOC, has unbridled discretion and that the exercise of such

  discretion is reviewable by this court. But how do the judges of this

  court decide whether the parole eligibility difference reflected in my

  hypothetical would be an abuse of discretion? At what point does




  2 For purposes of this illustration, I have ignored any other credits
  to which the offender may be entitled.

                                     16
  the DOC abuse its discretion in the application of such a rule? Is

  there some percentage deviation that renders the exercise of

  discretion unreasonable? I can’t perceive any principled basis to

  make such determinations.

¶ 38   We exercise appellate jurisdiction in many circumstances

  requiring us to determine whether a lower court has properly

  exercised its discretion, and sometimes the questions are close. As

  with the operation of executive departments, judicial discretion is

  an essential component of the operation of the judicial branch. But

  when the legislature has spoken on the precise issue and when the

  vagaries of such executive and judicial discretion can be avoided by

  the application of clear statutes, I see no reason or justification to

  go the discretion route.

¶ 39   Accordingly, while I join the court’s opinion, the supreme court

  is not itself bound by Fetzer and I respectfully suggest that either

  the supreme court take a second look at this or the General

  Assembly clarify that it meant what it said when it prescribed the

  percentages of sentences served to determine parole eligibility.




                                     17